      Case 4:20-cv-00401-BSM Document 27 Filed 04/16/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

DAVID FILLMORE                                                             PLAINTIFF

v.                        CASE NO. 4:20-CV-00401-BSM

G4S SECURE SOLUTIONS (USA), INC.                                         DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 16th day of April, 2021.




                                                 UNITED STATES DISTRICT JUDGE
